      Case 1:20-cv-08848-PGG-SDA Document 17 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Yael Almonte et al.,                                                        1/7/2021

                                  Plaintiffs,
                                                               1:20-cv-08848 (PGG) (SDA)
                      -against-
                                                               ORDER
 Washington Heights Wireless, Inc. et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In light of the Mediation Referral Order entered in this action at ECF No. 13, the Initial

Pretrial Conference originally scheduled for January 13, 2021 (see Order, ECF No. 12) is hereby

adjourned sine die.

       No later than 72 hours after the conclusion of any mediation session held pursuant to the

Mediation Referral Order, the parties shall advise the Court whether the case has settled, so that,

if it has not, the Court can reschedule the Initial Pretrial Conference.

SO ORDERED.

DATED:         New York, New York
               January 7, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
